DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species II of claims 1-3 and 17-31 in the reply filed on 12/16/2020 is acknowledged. Claim(s) 4-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.

Claim Objections
Claim 17 is objected to because of the following informalities:  “one an encryption logic circuit” should be “an encryption logic circuit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US-20170288869-A1 (hereinafter “Li ‘869”; provided by IDS dated 07/22/2019) in view of Wong et al., US- 9613714-B1 (hereinafter “Wong ‘714” ; provided by IDS dated 07/22/2019).
Per claim 1 (independent):
Li ‘869 discloses: An entanglement and recall system, comprising: an (FIG. 2, [0023], “The PUF component 206 may be a hardware only component that generates a unique hardware key (KH) 208 based on one or more physical characteristics of the processor 106.” [Emphasis added.] where the PUF component 206 inside the processor 106 of the key-provisioning environment 200 (processing circuit) generates the unique hardware key 208 (one key).);
wherein while an entanglement action is performed, the processing circuit receives a plain text and the at least one key and generates a cipher text according to the plain text and the at least one key ([0025], “The cipher device 212 may encrypt the key (K1) 108 with the hardware key (KH) 208 to generate an encrypted key (E[K1]) 214.” [Emphasis added.] where the cipher device 212 encrypt (i.e. entanglement action) the key 108 (plain text) with the hardware key 208 (one key) to generate the encrypted key 214 (cipher text).);
wherein while a recall action is performed, the processing circuit receives the cipher text and the at least one key and generates the plain text according to the cipher text and the at least one key ([0026], “The cipher device 212 may decrypt the encrypted key (E[Kl]) 214 retrieved from the nonvolatile memory 202 with the hardware key (KH) 208 to recover the key (Kl) 108” [Emphasis added.] where the cipher device 212 decrypt the encrypted key 214 (cipher text) with the hardware key 208 (one key) to recover the key 108 (plain text).).
an antifuse-type PUF cell array ([Col. 1], ll. 44-46, “The present invention provides a one time programming memory cell and a memory array for a physically unclonable function (PUF) technology” [Emphasis added.]; [Col. 8], ll. 7-23, “The present invention related to a novel antifuse-type OTP memory” [Emphasis added.]; [Col. 10], ll. 14-24, “the OTP memory cell c1 can utilize the PUF technology.” [Emphasis added.] where an OTP memory cell that comprises antifuse devices can utilize the PUF technology. Note that a group of OTP memory cells can be collected to be a memory array.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have Li ‘869 with the utilization of PUF technology based on an OTP memory cell of antifuse device as taught by Wong ‘714 because it would provide better security and energy efficiency.

Per claim 2 (dependent on claim 1):
Li ‘869 in view of Wong ‘714 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Li ‘869 does not disclose but Wong ‘714 discloses: The entanglement and recall system as claimed in claim 1, wherein antifuse type PUF cell array is an enrolled antifuse-type one time programming cell array ( [Col. 10], ll. 14-24, “the OTP memory cell c1 can utilize the PUF technology. Take the OTP memory cell c1 of FIG. 2A as an example. During the program cycle, the gate oxide layer of the first antifuse transistor A1 is ruptured, but the gate oxide layer of the second antifuse transistor A2 is not ruptured. That is to say, the ruptured conditions are determined based on the manufacturing variation of the programmed antifuse transistors.” [Emphasis added.] where the antifuse transistors in an OTP memory cell may be ruptured or not ruptured, i.e., programmed (enrolled) based on the manufacturing variation.).

Per claim 3 (dependent on claim 1):
Li ‘869 in view of Wong ‘714 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Li ‘869 discloses: The entanglement and recall system as claimed in claim 1, wherein the entanglement and recall system further comprises a storage circuit, and the cipher text is stored in the storage circuit ([0025], “The cipher device 212 may encrypt the key (K1) 108 with the hardware key (KH) 208 to generate an encrypted key (E[K1]) 214 … store the encrypted key (E[Kl]) 214 into the nonvolatile memory 202.” [Emphasis added.] where the encrypted key 214 (cipher text) is stored into the nonvolatile memory 202 (storage circuit).).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘869 in view of Wong ‘714 and SI et al., US-20190207745-A1 (hereinafter “SI ‘745”).
Per claim 17 (dependent on claim 1):
Li ‘869 in view of Wong ‘714 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Li ‘869 discloses: The entanglement and recall system as claimed in claim 1, wherein the processing circuit comprises: one an encryption logic circuit connected with (FIG. 2, [0023], “The PUF component 206 may be a hardware only component that generates a unique hardware key (KH) 208 based on one or more physical characteristics of the processor 106.” [Emphasis added.]; [0025], “The cipher device 212 may encrypt the key (K1) 108 with the hardware key (KH) 208 to generate an encrypted key (E[K1]) 214.” [Emphasis added.] where the cipher device 212 (encryption logic circuit) encrypt the key 108 (plain text) with the hardware key 208 (one key), which is .
Li ‘869 does not disclose but Wong ‘714 discloses: an antifuse-type PUF cell array ([Col. 1], ll. 44-46, “The present invention provides a one time programming memory cell and a memory array for a physically unclonable function (PUF) technology” [Emphasis added.]; [Col. 8], ll. 7-23, “The present invention related to a novel antifuse-type OTP memory” [Emphasis added.]; [Col. 10], ll. 14-24, “the OTP memory cell c1 can utilize the PUF technology.” [Emphasis added.] where an OTP memory cell that comprises antifuse devices can utilize the PUF technology. Note that a group of OTP memory cells can be collected to be a memory array.).
Li ‘869 in view of Wong ‘714 does not disclose but SI ‘745 discloses: a sequence logic circuit; a randomize logic circuit  (FIG. 1, [0039], “Plaintext data is acquired, and the acquired plaintext data is stored in the form of a circular linked list” [Emphasis added.]; [0040], “A plurality of key sequences are stored in the form of a circular linked list; a cyclic bitwise operation is respectively performed on each of the key sequences … to generate a stream random sequence; the plaintext data is reconstructed according to the stream random sequence to generate encrypted ciphertext data” [Emphasis added.] where a plurality of key sequences based on plaintext data are generated in the form of a circular linked list by a sequence logic circuit. Thus, a stream random sequence is generated with a cyclic bitwise operation applied for each of the key sequences by a randomize logic circuit.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have Li ‘869 in view of Wong ‘714 with a sequential encryption based on multi-key stream ciphers via a cyclic bitwise operation as taught by SI ‘745 because the generated ciphertext has strong diffusion property and good antiinterception performance and a complicated stream random sequence is obtained [0035].

Per claim 18 (dependent on claim 17):
Li ‘869 in view of Wong ‘714 and SI ‘745 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
Li ‘869 discloses: The entanglement and recall system as claimed in claim 17, wherein the encryption logic circuit comprises a data encryption standard circuit, wherein the data encryption standard circuit receives a first key from the antifuse-type PUF cell array and selectively performs an encryption process or a decryption process (FIG. 2, [0023], “The PUF component 206 may be a hardware only component that generates a unique hardware key (KH) 208 based on one or more physical characteristics of the processor 106.” [Emphasis added.]; [0024], “The cipher device 212 may employ … Advanced Encryption Standard (AES) … Data Encryption Standard (DES)” [Emphasis added.]; [0025], “The cipher device 212 may encrypt the key (K1) 108 with the hardware key (KH) 208 to generate an encrypted key (E[K1]) 214.” [Emphasis added.]; [0026], “The cipher device 212 may decrypt the encrypted key (E[Kl]) 214 retrieved from the nonvolatile memory 202 with the hardware key (KH) 208 to recover the key (Kl) 108” [Emphasis added.]  where the cipher device 212 (encryption logic circuit) encrypt or decrypt with the hardware key 208 (one key), which is sent from the PUF component 206, under the key-provisioning environment 200 (processing circuit). Note that Data Encryption Standard (DES) may be employed by the cipher device.).

Per claim 19 (dependent on claim 17):
Li ‘869 in view of Wong ‘714 and SI ‘745 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
Li ‘869 discloses: The entanglement and recall system as claimed in claim 17, wherein the encryption logic circuit comprises an advanced encryption standard circuit, wherein the advanced encryption standard circuit receives a first key from the antifuse-type PUF cell array and selectively performs an encryption process or a decryption process (FIG. 2, [0023], “The PUF component 206 may be a hardware only component that generates a unique hardware key (KH) 208 based on one or more physical characteristics of the processor 106.” [Emphasis added.]; [0024], “The cipher device 212 may employ … Advanced Encryption Standard (AES) … Data Encryption Standard (DES)” [Emphasis added.]; [0025], “The cipher device 212 may encrypt the key (K1) 108 with the hardware key (KH) 208 to generate an encrypted key (E[K1]) 214.” [Emphasis added.]; [0026], “The cipher device 212 may decrypt the encrypted key (E[Kl]) 214 retrieved from the nonvolatile memory 202 with the hardware key (KH) 208 to recover the key (Kl) 108” [Emphasis added.]  where the cipher device 212 (encryption logic circuit) encrypt or decrypt with the hardware key 208 (one key), which is sent from the PUF component 206, under the key-provisioning environment 200 (processing circuit). Note that Advanced Encryption Standard (AES) may be employed by the cipher device.).

Allowable Subject Matter
Claims 20-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
Per claim 20 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the randomize logic circuit is connected with the sequence logic circuit and the encryption logic circuit, wherein while the entanglement action is performed, the sequence logic circuit receives the plain text and performs a sequence adjusting process to generate a first data, the randomize logic circuit receives the first data and a first key and generates a second data according to the first data and the first key, and the encryption logic circuit receives the second data and a second key and performs an encryption process to generate the cipher text, wherein while the recall action is performed, the encryption logic circuit receives the cipher text and the second key and performs a decryption process to generate the second data, the randomize logic circuit receives the second data and the first key and generates the first data according to the second data and the first key, and the sequence logic circuit receives the first data and performs a sequence reversing process to generate the plain text.

Per claim 21 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the randomize logic circuit is connected with the sequence logic circuit and the encryption logic circuit, wherein while the entanglement action is performed, the encryption logic circuit receives the plain text and a first key and performs an encryption process to generate a first data, the randomize logic circuit receives the first data and a second key and generates a second data according to the first data and the second key, and the sequence logic circuit receives the second data and performs a sequence adjusting process to generate the cipher text, wherein while the recall action is performed, the sequence logic circuit receives the cipher text and performs a sequence reversing process to generate the second data, the randomize logic circuit receives the second data and the second key and generates the first data according to the second data and the second key, and the encryption logic circuit receives the first data and the first key and performs a decryption process to generate the plain text.

Per claim 22 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the randomize logic circuit is connected with the sequence logic circuit and the encryption logic circuit, and the sequence logic circuit is connected with the antifuse-type PUF cell array, wherein while the entanglement action is performed, the sequence logic circuit receives the plain text and a first key and performs a sequence adjusting process to generate a first data, the randomize logic circuit receives the first data and a second key and generates a second data according to the first data and the second key, and the encryption logic circuit receives the second data and a third key  and performs an encryption process to generate the cipher text, wherein while the recall action is performed, the encryption logic circuit receives the cipher text and the third key and performs a decryption process to generate the second data, the randomize logic circuit receives the second data and the second key and generates the first data according to the second data and the second key, and the sequence logic circuit receives the first data and the first key and performs a sequence reversing process to generate the plain text.

Per claim 23 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the randomize logic circuit is connected with the sequence logic circuit and the encryption logic circuit, and the sequence logic circuit is connected with the antifuse-type PUF cell array, wherein while the entanglement action is performed, the encryption logic circuit receives the plain text and a first key and performs an encryption process to generate a first data, the randomize logic circuit receives the first data and a second key and generates a second data according to the first data and the second key, and the sequence logic circuit receives the second data and a third key and performs a sequence adjusting process to generate the cipher text, wherein while the recall action is performed, the sequence logic circuit receives the cipher text and the third key and performs a sequence reversing process to generate the second data, the randomize logic circuit receives the second data and the second key and generates the first data according to the second data and the second key, and the encryption logic circuit receives the first data and the first key and performs a decryption process to generate the plain text

Per claim 24 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the sequence logic circuit is connected with the randomize logic circuit and the encryption logic circuit, wherein while the entanglement action is performed, the randomize logic circuit receives the plain text and a first key and generates a first data according to the plain text and the first key, the sequence logic circuit receives the first data and performs a sequence adjusting process to generate a second data, and the encryption logic circuit receives the second data and a second key and performs an encryption process to generate the cipher text, wherein while the recall action is performed, the encryption logic circuit receives the cipher text and the second key and performs a decryption process to generate the second data, the sequence logic circuit receives the second data and performs a sequence reversing process to generate the first data, and the randomize logic circuit receives the first data and the first key and generates the plain text according to the first data and the first key.

Per claim 25 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the sequence logic circuit is connected with the randomize logic circuit and the encryption logic circuit, wherein while the entanglement action is performed, the encryption logic circuit receives the plain text and a first key and performs an encryption process to generate a first data, the sequence logic circuit receives the first data and performs a sequence adjusting process to generate a second data, and the randomize logic circuit receives the second data and a second key and generates the cipher text according to the second data and the second key, wherein while the recall action is performed, the randomize logic circuit receives the cipher text and the second key and generates the second data according to the cipher text and the second key, the sequence logic circuit receives the second data and performs a sequence reversing process to generate the first data, and the encryption logic circuit receives the first data and the first key and performs a decryption process to generate the plain text.

Per claim 26 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the sequence logic circuit is connected with the randomize logic circuit and the encryption logic circuit, and the sequence logic circuit is connected with the antifuse-type PUF cell array, wherein while the entanglement action is performed, the randomize logic circuit receives the plain text and a first key and generates a first data according to the plain text and the first key, the sequence logic circuit receives the first data and a second key and performs a sequence adjusting process to generate a second data, and the encryption logic circuit receives the second data and a third key and performs an encryption process to generate the cipher text, wherein while the recall action is performed, the encryption logic circuit receives the cipher text and the third key and performs a decryption process to generate the second data, the sequence logic circuit receives the second data and the second key and performs a sequence reversing process to generate the first data, and the randomize logic circuit receives the first data and the first key and generates the plain text according to the first data and the first key.

Per claim 27 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the sequence logic circuit is connected with the randomize logic circuit and the encryption logic circuit, and the sequence logic circuit is connected with the antifuse-type PUF cell array, wherein while the entanglement action is performed, the encryption logic circuit receives the plain text and a first key and performs an encryption process to generate a first data, the sequence logic circuit receives the first data and a second key and performs a sequence adjusting process to generate a second data, and the randomize logic circuit receives the second data and a third key and generates the cipher text according to the second data and the third key, wherein while the recall action is performed, the randomize logic circuit receives the  cipher text and the third key and generates the second data according to the cipher text and the third key, the sequence logic circuit receives the second data and the second key and performs a sequence reversing process to generate the first data, and the encryption logic circuit receives the first data and the first key and performs a decryption process to generate the plain text.

Per claim 28 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the encryption logic circuit is connected with the randomize logic circuit and the sequence logic circuit, wherein while the entanglement action is performed, the randomize logic circuit receives the plain text and a first key and generates a first data according to the plain text and the first key, the encryption logic circuit receives the first data and a second key and performs an encryption process to generate a second data, and the sequence logic circuit receives the second data and performs a sequence adjusting process to generate the cipher text, wherein while the recall action is performed, the sequence logic circuit receives the cipher text and performs a sequence reversing process to generate the second data, the encryption logic circuit receives the second data and the second key and performs a decryption process to generate the first data, and the randomize logic circuit receives the first data and the first key and generates the plain text according to the first data and the first key.

Per claim 29 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the encryption logic circuit is connected with the randomize logic circuit and the sequence logic circuit, wherein while the entanglement action is performed, the sequence logic circuit receives the plain text and per­forms a sequence adjusting process to generate a first data, the encryption logic circuit receives the first data and a first key and performs an encryption process to generate a second data, and the randomize logic circuit receives the second data and a second key and generates the cipher text accord­ing to the second data and the second key, wherein while the recall action is performed, the randomize logic circuit receives the cipher text and the second key and generates the second data according to the cipher text and the second key, the encryption logic circuit receives the second data and the first key and performs a decryption process to generate the first data, and the sequence logic circuit receives the first data and performs a sequence reversing process to generate the plain text.

Per claim 30 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the encryption logic circuit is connected with the randomize logic circuit and the sequence logic circuit, and the sequence logic circuit is connected with the antifuse-type PUF cell array, wherein while the entanglement action is performed, the randomize logic circuit receives the plain text and a first key and generates a first data according to the plain text and the first key, the encryption logic circuit receives the first data and a second key and performs an encryption process to generate a second data, and the sequence logic circuit receives the second data and a third key and performs a sequence adjusting process to generate the cipher text, wherein while the recall action is performed, the sequence logic circuit receives the cipher text and the third key and performs a sequence reversing process to generate the second data, the encryption logic circuit receives the second data and the second key and performs a decryption process to generate the first data, and the randomize logic circuit receives the first data and the first key and generates the plain text according to the first data and the first key.

Per claim 31 (dependent on claim 17):
The entanglement and recall system as claimed in claim 17, wherein the encryption logic circuit is connected with the randomize logic circuit and the sequence logic circuit, and the sequence logic circuit is connected with the antifuse-type PUF cell array, wherein while the entanglement action is performed, the sequence logic circuit receives the plain text and a first key and performs a sequence adjusting process to generate a first data, the encryption logic circuit receives the first data and a second key and performs an encryption process to generate a second data, and the randomize logic circuit receives the second data and a third key and generates the cipher text according to the second data and the third key, wherein while the recall action is performed, the randomize logic circuit receives the cipher text and the third key and generates the second data according to the cipher text and the third key, the encryption logic circuit receives the second data and the second key and performs a decryption process to generate the first data, and the sequence logic circuit receives the first data and the first key and performs a sequence reversing process to generate the plain text,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Shibutani et al.: Discloses encryption process in which multiple round functions are applied with multiple round keys. See FIG. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491